 


114 HR 1501 IH: Moratorium on United States Postal Facilities Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1501 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Ms. Lee (for herself, Ms. Kaptur, Mr. Courtney, Mr. Richmond, Mr. Grijalva, Mrs. Lawrence, Ms. Fudge, Mr. Keating, Mr. Butterfield, and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 39, United States Code, to provide that the United States Postal Service may not close, consolidate, or sell any historic postal facility without prior congressional approval, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Moratorium on United States Postal Facilities Act.  (b)FindingsCongress finds the following: 
(1)The United States Postal Service is an American institution dating back to the colonial era. (2)The United States Postal Service is the core of a $1 trillion mailing industry that employs more than 8 million people.  
(3)In 2013, the United States Postal Service processed 158 billion pieces of mail, handled 40 percent of the world’s mail volume, paid $3.6 billion every month in salaries and benefits, employed 104,700 veterans, and managed 31,272 retail offices. (4)The United States Postal Service employs a Federal preservation officer and a historian.  
(5)The United States Postal Service has a diverse fine arts collection consisting of works of art from many different sources and programs.  (6)The United States Postal Service houses more than 1,400 murals and sculptures from President Roosevelt’s New Deal programs in its post offices around the Nation.  
(7)Most of the post office works of art were funded through commissions under the Treasury Department’s Section of Painting and Sculpture and Section of Fine Arts.  (8)As of December 2013, 880 postal buildings are listed on the National Historic Register. 
2.Congressional approval required for closure, consolidation, or sale of historic postal facilities 
(a)In generalSection 404 of title 39, United States Code, is amended by adding at the end the following:  (f) (1)The Postal Service may not close, consolidate, sell, or otherwise dispose of any historic postal facility without prior written approval from the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)In this subsection, the term historic postal facility means any postal facility listed, or eligible to be listed, in the National Register of Historic Places. . (b)Conforming amendmentsSection 404 of title 39, United States Code, is further amended— 
(1)in subsection (a)(3), by inserting consistent with the requirements of subsection (f), before to determine; and (2)in subsection (d)(1), by striking The Postal Service and inserting Subject to the requirements of subsection (f), the Postal Service.   
(c)ApplicationThe amendment made by subsection (a) shall apply to any historic postal facility, including any such facility that is listed as for sale by the United States Postal Service as of the date of enactment of this section.   